DETAILED ACTION
Response to Amendment
Applicant’s Amendment, filed 07/02/2021 has been entered. Claim 11 has been cancelled. Claims 9-10 and 12-16 are pending in the Application.

Claim Objections
Claims 9, 14 and 16 are objected to because of the following informalities:  
Regarding claims 9, 14 and 16, the claims recites the limitation “wherein the adaptation device connects lines of the I2C bus to an internal/output device of the I3C slave, wherein the internal/output device is configured to receive and emit signals in an I3C-compliant format” The limitation contains a typo “internal/output device” and should be corrected as “an internal input/output device.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10, and 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 an I3C bus or to an intergrated circuit I2C bus.” The claims also recite “wherein if the I3C slave is connected to an I3C bus that includes an I3C master.” It is unclear whether these limitations refer to the same or different I3C bus.
Similarly, regarding claim 15, the claim recites the limitation “coupling, using the adaptation device, the I3C slave to an I3C bus or an I2C bus.” The claims also recite “wherein if the I3C slave is connected to an I3C bus that includes an I3C master.” It is unclear whether these limitations refer to the same or different I3C bus.
The dependent claims 10, 12-13, and 16 are rejected because they are dependent of the rejected claims above.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 16, the claim only recites limitation that already set forth by the independent claim 15. Thus, the claim fail to further limit the subject matter of the claim upon which it depends. Please see below for comparison.

Claim 15: A method for operating an improved inter-integrated circuit (I3C) slave interface, the method comprising: … wherein if the I3C slave is connected to an I3C bus that includes an I3C master, the signals are directly exchangeable between the internal input/output device and the I3C bus without further modification, so that the adaptation device is bridgeable or deactivatable.
Claim 16: The method as recited in claim 15, wherein the adaptation device is bridged or deactivated when the I3C slave is coupled to an I3C bus.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response to Arguments
Applicant’s arguments with respect to the prior art rejection of the claims have been considered but are moot upon a further consideration and a new ground of rejection under 35 U.S.C. 103 as being unpatentable over Srivastava US publication US 20170286358, in view of Pinto et al US publication US 20110072185.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava US publication US 20170286358, in view of Pinto et al US publication US 20110072185.

Regarding claim 9, Srivastava teaches an improved inter-integrated circuit I3C slave interface for coupling an I3C slave to an I3C bus or to an inter-integrated circuit I2C bus (see figure 2, I3C repeater which is an I3C slave coupling to I2C bus 256 and/or I3C bus 206, see at least para 0048 Table 1, Device role: I3C slave), comprising: 
an adaptation device configured to connect the I3C slave to the I2C bus (see figure 3, I2C-I3C logic 353 to connect the repeater 300 to I2C bus 356, see para 0041, I2C-I3C converter 353 may then transfer the newly-converted I2C transaction to an I2C transceiver 354. Finally, I2C transceiver 354 may then transfer the I2C transaction to I2C interface 356).
wherein the adaptation device connects lines of the I2C bus to an internal input/output device of the I3C slave (I3C transceiver 304), 
wherein the internal/output device is configured to receive and emit signals in an 13C- compliant format (see para 0039, I3C transceiver 304 may transfer the I3C transaction over a datapath),
But, Srivastava fails to teach if the I3C slave is connected to an I3C bus that includes an I3C master, the signals are directly exchangeable between the internal input/output device and the I3C bus without further modification, so that the adaptation device is bridgeable or deactivatable.
However, Pinto teaches an adaptation device that is bridgeable or deactivable if the device is connected to a bus having the same protocol that does not require conversion/adaptation so that the signals are directly exchange between an internal I/O device and the bus without further modification (see figure 3 and 4, bridge device 350(400), see para 0045, Bridge 400 also includes a controller 440 and a switching system 460. Switching system 460 is configurable by controller 440… to disconnect protocol converter 450 and to connect host device interface 402 to second storage device interface 408 if the first storage device protocol and the second storage device protocol are the same).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the adaptation device of Sritvastava and further incorporate deactivating the adaptation device when connected to a bus having the same protocol (I3C bus).
The motivation for doing so is to bypass unnecessary conversion when connecting bus having the same protocol. 

Regarding claim 12, Srivastava further teaches a control device to receive external signaling and to bridge or to deactivate the adaptation device as a function of the received external signaling (see figure 3, bus selection circuitry 320, see para 0038, a control-data signal path 311, a bus-select signal path 312, and a handshake signal path 313, which may extend between I3C repeater control 310 and bus selection circuitry 320, and may aid I3C repeater 300 in forwarding transactions between the various interfaces).

Regarding claim 13, Srivastava further teaches a detector device to detect a connected I3C bus and a connected I2C bus, and to bridge or deactivate the adaptation device if the connected I3C bus has been detected, wherein if an I2C bus has been detected, the adaptation device is activated or looped into a signal flow between the internal input/output device and the I2C bus (see figure 3, bus selection circuitry 320, see para 0053, if an evaluation 435 detects a transaction (such as a transaction bearing sensor data) either received on the I2C interface (e.g. I2C interface 356) or targeting the I2C interface e.g. detecting of connected I3C bus and connected I2C bus, a selection 440 may configure the I3C Repeater to enable I2C-I3C communication e.g. bridging of communication to converter 353).
see figure 3 and 4, bridge device 350(400), see para 0045, Bridge 400 also includes a controller 440 and a switching system 460. Switching system 460 is configurable by controller 440… to disconnect protocol converter 450 and to connect host device interface 402 to second storage device interface 408 if the first storage device protocol and the second storage device protocol are the same).

Regarding claim 14, Srivastava teaches an integrated circuit, comprising: an improved inter-integrated circuit I3C slave interface for coupling an I3C slave to an I3C bus or to an inter- integrated circuit I2C bus (see figure 2, I3C repeater which is an I3C slave coupling to I2C bus 256 and/or I3C bus 206, see at least para 0048 Table 1, Device role: I3C slave), the I3C slave interface including an adaptation device configured to connect the I3C slave to the I2C bus (see figure 3, I2C-I3C logic 353 to connect the repeater 300 to I2C bus 356, see para 0041, I2C-I3C converter 353 may then transfer the newly-converted I2C transaction to an I2C transceiver 354. Finally, I2C transceiver 354 may then transfer the I2C transaction to I2C interface 356).
wherein the adaptation device connects lines of the I2C bus to an internal input/output device of the I3C slave (I3C transceiver 304), 
wherein the internal/output device is configured to receive and emit signals in an 13C- compliant format (see para 0039, I3C transceiver 304 may transfer the I3C transaction over a datapath),
But, Srivastava fails to teach if the I3C slave is connected to an I3C bus that includes an I3C master, the signals are directly exchangeable between the internal input/output device and the I3C bus without further modification, so that the adaptation device is bridgeable or deactivatable.
see figure 3 and 4, bridge device 350(400), see para 0045, Bridge 400 also includes a controller 440 and a switching system 460. Switching system 460 is configurable by controller 440… to disconnect protocol converter 450 and to connect host device interface 402 to second storage device interface 408 if the first storage device protocol and the second storage device protocol are the same).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the adaptation device of Sritvastava and further incorporate deactivating the adaptation device when connected to a bus having the same protocol (I3C bus).
The motivation for doing so is to bypass unnecessary conversion when connecting bus having the same protocol. 

Regarding claim 15, Srivastava teaches a method for operating an improved inter-integrated circuit I3C slave interface, the method comprising:5
providing an adaptation device to connect an I3C slave to an inter-integrated circuit I2C bus (see figure 3, I2C-I3C logic 353 to connect the repeater 300 to I2C bus 356, also see para 0048 Table 1 shows that repeater 300 is an I3C slave); and 
coupling, using the adaptation device, the I3C slave to an I3C bus or an I2C bus, (see para 0041, I2C-I3C converter 353 may then transfer the newly-converted I2C transaction to an I2C transceiver 354. Finally, I2C transceiver 354 may then transfer the I2C transaction to I2C interface 356).
I3C transceiver 304), 
wherein the internal/output device is configured to receive and emit signals in an 13C- compliant format (see para 0039, I3C transceiver 304 may transfer the I3C transaction over a datapath),
But, Srivastava fails to teach if the I3C slave is connected to an I3C bus that includes an I3C master, the signals are directly exchangeable between the internal input/output device and the I3C bus without further modification, so that the adaptation device is bridgeable or deactivatable.
However, Pinto teaches an adaptation device that is bridgeable or deactivable if the device is connected to a bus having the same protocol that does not require conversion/adaptation so that the signals are directly exchange between an internal I/O device and the bus without further modification (see figure 3 and 4, bridge device 350(400), see para 0045, Bridge 400 also includes a controller 440 and a switching system 460. Switching system 460 is configurable by controller 440… to disconnect protocol converter 450 and to connect host device interface 402 to second storage device interface 408 if the first storage device protocol and the second storage device protocol are the same).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the adaptation device of Sritvastava and further incorporate deactivating the adaptation device when connected to a bus having the same protocol (I3C bus).
The motivation for doing so is to bypass unnecessary conversion when connecting bus having the same protocol. 

Regarding claim 16, Srivastava teaches the adaptation device is bridged or deactivated when the I3C slave is coupled to an I3C bus (see figure 3, bus selection circuitry 320, see para 0053, if an evaluation 435 detects a transaction (such as a transaction bearing sensor data) either received on the I2C interface (e.g. I2C interface 356) or targeting the I2C interface e.g. detecting of connected I3C bus and connected I2C bus, a selection 440 may configure the I3C Repeater to enable I2C-I3C communication e.g. bridging of communication to converter 353).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Srivastava and Pinto as applied to claims above, and further in view of Anderson et al US publication US 20090066381 and Jaussi et al US publication US 20150186320.

Regarding claim 10, the combination of Srivastava and Pinto teaches all the features with respect to claim 9 as outlined above.
But, the combination of Srivastava and Pinto fails to teach the adaptation device include at least one of: a delay element to delay a rise or a fall of an edge in a signal pattern on one or two signal lines, and/or a glitch filter for debouncing of the signals from the I2C bus, and/or a driver element to adapt a voltage and/or a power provided at the I2C bus.
However, Anderson teaches a delay element to delay a rise or a fall of an edge in a signal pattern on one or two signal lines (see figure 3, edge rate control circuit 300, see the abstract, an edge rate control for an output slows the falling edge of a signal), and/or a glitch filter for debouncing of the signals from the I2C bus (see para 0006, Edge rate control is often used to minimize the likelihood of output noise. Delay is introduced such that the output does not transition to a different logic state until sufficient time has elapsed from the transient noise (e.g., ringing, switching noise, etc.) induced at the inputs i.e. debouncing).
Jaussi teaches a driver element to adapt a voltage and/or a power provided at a bus (see figure 1, voltage converter 126 (the driver element) of the adapter 122, see the abstract, The adapter can include a voltage converter to convert voltage signals between the NFF receptacle of the electronic device and the legacy connector of the second electronic device).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the adaptation device of Sritvastava and further incorporate delay element and/or glitch filter of Anderson and/or power driver element of Jaussi.
The motivation for doing so is to remove transient noise using the delay element/glitch filter and adapt the correct voltage required by the protocol conversion thus improving the signal quality.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H DANG whose telephone number is (571)272-0470.  The examiner can normally be reached on Monday-Friday 10:30AM - 7:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHONG H DANG/Examiner, Art Unit 2185